       Case 1:19-cv-00203-CWD Document 18-2 Filed 08/23/19 Page 1 of 5




Paul A. Turcke (ISB No. 4759)
MSBT Law
7699 West Riverside Drive
Boise, ID 83714
Telephone: (208) 331-1800
Facsimile: (208) 331-1202
pat@msbtlaw.com

Erik E. Petersen, WSB No. 7-5608
Senior Assistant Attorney General
Wyoming Attorney General’s Office
2320 Capitol Avenue
Cheyenne, WY 82002
Telephone: (307) 777-7895
Facsimile: (307) 777-3542
erik.petersen@wyo.gov

Counsel for Proposed Intervenor State of Wyoming


                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF IDAHO

 WILDEARTH GUARDIANS, et al.


              Plaintiffs,                       Case No. 1:19-CV-203-CWD


       v.                                       STATE OF WYOMING’S
                                                [PROPOSED] ANSWER

 U.S. FOREST SERVICE, U.S. FISH AND
 WILDLIFE SERVICE,

              Defendants.




                                            1
        Case 1:19-cv-00203-CWD Document 18-2 Filed 08/23/19 Page 2 of 5




       The State of Wyoming submits this proposed Answer to Plaintiffs’ complaint and asserts

the State’s affirmative defenses as follows:


   1. Wyoming admits the allegations in the following: Paragraph 3; Paragraphs 8 through 10;

       Paragraph 12; the first and second sentences of Paragraph 13; Paragraph 14; Paragraph 15;

       the first through third sentences in Paragraph 34; the sixth through eighth sentences of

       Paragraph 34; Paragraph 37; Paragraph 38; Paragraphs 40 through 45; and Paragraph 73.

   2. Wyoming avers that the sixth and seventh sentences of Paragraph 13 may be true, but are

       not necessarily true. Wyoming avers that the allegations in Paragraph 16 may be true at

       some times and in some places, but adds that the State regulates such activities. Wyoming

       avers that the allegations in Paragraphs 36, 39, 46, 47, 48, 50, 51, 52, and 53 are accurate,

       but notes that no bait was involved in these incidents. Wyoming avers that the allegations

       in Paragraph 57 are accurate, but adds that the hunter acted in self-defense. Wyoming avers

       that the allegation in the second sentence of Paragraph 72 may be true in some locations,

       but that this has not been documented in Wyoming.

   3. Wyoming denies the allegations in the following: Paragraph 35; Paragraph 56; and

       Paragraphs 68 through 71.

   4. The allegations in the following purport to characterize Plaintiffs’ case or are conclusions

       of law: Paragraph 1; the sixth sentence of Paragraph 2; Paragraph 77; and Paragraph 79.

       Accordingly, no response is required. To the extent a response is required, Wyoming denies

       the allegations

   5. The allegations in the following purport to characterize a document or the contents of a

       document that speaks for itself and is therefore the best evidence of its contents: Paragraph

       11; Paragraphs 17 through 32; Paragraph 61; Paragraph 64; Paragraph 75; and Paragraph



                                                2
    Case 1:19-cv-00203-CWD Document 18-2 Filed 08/23/19 Page 3 of 5




   76. Accordingly, no response is required. To the extent a response is required, Wyoming

   denies the allegations

6. The allegations in the following are vague, ambiguous and/or speculative: the first sentence

   of Paragraph 2; Paragraph 4; the third through fifth sentences of Paragraph 13; the fourth

   and fifth sentences of Paragraph 34; Paragraph 58; Paragraphs 65 through 67; and the first

   sentence of Paragraph 72. Accordingly, no response is required. To the extent a response

   is required, Wyoming denies the allegations

7. Wyoming is without knowledge or information sufficient to form a belief as to the truth of

   the allegations in the following: the second through fifth sentences of Paragraph 2;

   Paragraphs 5 through 7; Paragraph 33; Paragraph 54; Paragraph 55; Paragraph 59;

   Paragraph 60; Paragraph 62; and Paragraph 63. Accordingly, no response is required. To

   the extent a response is required, Wyoming denies the allegations

8. Paragraph 49 is a duplicate of Paragraph 47. Accordingly, no response is required. To the

   extent a response is required, Wyoming denies the allegations

9. The allegations in Paragraphs 74 and 78 merely incorporate by reference previously-stated

   allegations. Accordingly, no response is required. To the extent a response is required,

   Wyoming denies the allegations.


                             AFFIRMATIVE DEFENSES


1. Wyoming reserves the right to assert affirmative defenses at a later date.




                                            3
Case 1:19-cv-00203-CWD Document 18-2 Filed 08/23/19 Page 4 of 5




Dated this 23rd day of August, 2019.


                           FOR PROPOSED DEFENDANT-INTERVENOR
                           STATE OF WYOMING



                                  /s/ Paul A. Turcke
                           Paul A. Turcke (ISB No. 4759)
                           MSBT Law
                           7699 West Riverside Drive
                           Boise, ID 83714
                           Telephone (208) 331-1800
                           Facsimile: (208) 331-1202
                           pat@msbtlaw.com

                           Erik E. Petersen, WSB No. 7-5608
                           Senior Assistant Attorney General
                           Wyoming Attorney General’s Office
                           2320 Capitol Avenue
                           Cheyenne, WY 82002
                           (307) 777-6946 (phone)
                           (307) 777-3542 (fax)
                           erik.petersen@wyo.gov

                           Attorneys for the State of Wyoming
                           (Pro Hac Vice Admission Pending)




                                       4
       Case 1:19-cv-00203-CWD Document 18-2 Filed 08/23/19 Page 5 of 5




                             CERTIFICATE OF SERVICE

      I hereby certify that on the 23rd day of August, 2019, I electronically filed the
foregoing with the Clerk of Court by using the CM/ECF system, which will send a
notice of electronic filing to all counsel of record.
Matthew K. Bishop
Western Environmental Law Center
bishop@westernlaw.org

Peter Frost
Western Environmental Law Center
frost@westernlaw.org

Dana Johnson
Danajohnsonecf@gmail.com

Robert P. Williams
U.S. Department of Justice
Robert.p.williams@doj.gov




                                       /s/ Paul A. Turcke
                                       Paul A. Turcke, ISB #4759
                                       MSBT Law, Chartered
                                       7699 West Riverside Drive
                                       Boise, Idaho 83714
                                       Telephone: 208-331-1800
                                       Facsimile: 208-331-1202
                                       pat@msbtlaw.com




                                          5
